Citation Nr: 0614646	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension (SMP).

2.  Entitlement to an increased rating for residuals of 
chronic fibromyositis, lumbar and gluteal muscles, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal concerning an increased rating for residuals of 
chronic fibromyositis, lumbar and gluteal muscles is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1. The veteran is able to perform the basic functions of 
self-care and is not so helpless as to need the regular aid 
and attendance of another individual.

2.  The veteran is not substantially confined to his house 
and he does not have a single disability ratable at 100 
percent, together with other unrelated disabilities that 
combine to at least 60 percent.


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or due to housebound status, are not met. 38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks SMP based on need of regular aid and 
attendance of another person, and/or by reason of being 
housebound due to various disabilities.  The veteran has 
lumbar spine disability rated as 60 percent disabling, 
diabetes mellitus with peripheral neuropathy and vascular 
insufficiency rated as 40 percent disabling; varicose veins 
of the left leg rated as 20 percent disabling; old septal 
myocardial infarction rated as 10 percent disabling; high 
blood pressure rated as 10 percent disabling, and 
cholecystectomy scar and anclostomiasis (uncinariasis), each 
rated as noncompensable.  The combined nonservice-connected 
pension rating is 90 percent.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits. See 38 
U.S.C.A. § 1521(a) (West 2002).

Special monthly pension is warranted when a veteran needs 
regular aid and attendance of another individual to conduct 
routine activities necessary for daily life. 38 U.S.C.A. § 
1521(d) (West 2002). A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others. Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; inability to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed. 
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made. The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole. It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need. 38 C.F.R. § 3.352(a) (2005).

The record does not support a conclusion that the veteran is 
blind or bedridden or that he is otherwise in need of regular 
aid and attendance of another person.  In fact, the 
preponderance of the evidence is to the contrary.  The 2004 
VA examination reports indicate that the veteran lives at 
home with his wife, that he is independent in self care and 
activities of daily living, and that he does light household 
chores and cares for his own personal hygiene and that while 
he has symptoms such as low back pain, he is able to walk 
without crutches and has 5/5 muscle strength proximally and 
distally and good balance.  He was also well dressed and 
groomed and polite and responsive at the time of the 
examination.  There were similar indications at the time of 
the October 2000 aid and attendance examination; the examiner 
indicated that the veteran was not blind, and the veteran 
indicated that he gardened and went to the supermarket. The 
evidence clearly demonstrates that he is not so helpless as 
to need regular aid and attendance.  

While an occupational therapy report in 2001 indicates that 
the veteran was having difficulty performing some of his 
activities of daily living, he was given therapy to improve 
his performance of these activities - such as bathing, 
dressing the lower body, and toileting impaired by low back 
pain.  The initial assessment characterized the veteran as 
independent or "modified independent" (i.e., needing 
special equipment, assistive devices or additional time) in 
all activities of daily living that were assessed.  He did 
not need a helper for any of these activities, and the more 
recent evidence likewise does not refer to his need for the 
assistance of another person.  

The veteran stated in 2005 that medication to control his 
spine condition keeps him in bed more than 90 percent of the 
day, and that, since 2000, his condition has been worsening.  
Nonetheless, the descriptions of his activities and abilities 
clearly show that he is not bedridden.  As recently as 
December 2004, he was being treated in a VA Medical Center, 
and at that time he was ambulatory in no apparent distress 
and had no gross motor deficit.

As for housebound status, a veteran receiving non-service-
connected pension may receive housebound-rate SMP if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate. 38 
U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1) and 
(2) (2005).

The requirement of "permanently housebound" status will be 
considered to have been met when the veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime. See 38 U.S.C.A. § 1502(c) (West 
2002); 38 C.F.R. § 3.351(d)(2) (2005).

It is clear that the veteran does not meet the SMP 
requirements for housebound benefits. First, no disability is 
rated as totally disabling. The highest-rated disability is 
lumbar spine disability, deemed 60 percent disabling.  
Second, the record does not show that the veteran is 
substantially confined to his dwelling or home due to the 
severity of his health problems. He is not hospitalized or 
bedridden. He also is able to walk by himself with or without 
crutches, and no gross limping or gait ataxia was found on VA 
examination in 2004.  He can, and does, leave his house and 
immediate premises, as shown by the numerous medical 
appointments he has attended during the course of the claim, 
and through his admission at the time of the 2000 VA 
examination that he goes to the supermarket. Moreover, health 
care provider in July 2001 indicated that he did not need an 
attendant to travel.  All of the evidence is more probative 
than the veteran's 2005 statement that medication to control 
his spine condition keeps him in bed more than 90 percent of 
the day.  Based upon the record, the veteran has not shown 
entitlement to SMP at the housebound rate.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, whether 
based upon housebound status or upon need of regular aid and 
attendance. Therefore, the Board does not apply the benefit-
of-reasonable doubt rule. 38 U.S.C.A. § 5107(b) (West 2002).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In March and April 2001 
letters, the RO provided the requisite notification. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the September 
2004 statement of the case and in the April 2005 supplemental 
statement of the case.  The March and April 2001 notice 
preceded the July 2001 adjudication. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA has obtained numerous VA and 
private medical records and has examined the veteran.  The 
records are adequate for rating purposes and such duty has 
been fulfilled.

To the extent that Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) might possibly apply to a claim for 
special monthly pension, any deficiencies in VA's duties to 
notify the claimant concerning effective date for special 
monthly pension are harmless, as special monthly pension has 
been denied.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.



ORDER

Entitlement to special monthly pension is denied.  


REMAND

The unfavorable RO decision that is the basis of the appeal 
for a higher rating for the service-connected back disability 
was already decided - and appealed - before the current 
38 U.S.C.A. §  5103(a) notice requirements were enacted in 
November 2000.  Unfortunately, the veteran has not since been 
given the required notice.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  Send the veteran a letter concerning 
his claim for an increased rating for 
residuals of chronic fibromyositis, 
lumbar and gluteal muscles that provides 
the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


